DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement (IDS)
Since the current application 16/855,275 is a continuation of application 16/565,358, and 16/565,358 is a continuation of application 15/699,610, the foreign references and non-patent literature cited on IDS filed 04/22/2020 have been considered since they have been included on related applications 16/565,358 and 15/699,610. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites on line(s):
4 “a mounting shelf extending inwardly from the door and located between an upper end and a lower end of the door”.  However, it is unclear from where to where is this “inwardly from” located at.  Inwardly from the door towards what?  Further, “upper end” and “lower end” have not been clearly defined and it is unclear in relation to what are these “upper” and “lower” ends are taken from.  These terms are relative and it is unclear in relation to what are they being intended to be taken from.
6-7 “a gate pivotally connected to the mounting shelf and configured to sandwich the key blank between the gate and the anvil”.  First, there is insufficient antecedent basis for “the key blank” since no “key blank” has been previously introduced.  Further, it is noted that no key or key blank has been positively claimed in order to give sufficient patentable weight for the term.  Further clarification is needed.  Further, it is unclear which of 1) the gate or 2) the mounting shelf is the one configured to sandwich the key blank between the gate and the anvil.  Is the mounting shelf configured to sandwich the key blank between the gate and the anvil?  Or is the gate configured to sandwich the key blank between the gate and the anvil? If the gate the one configured to sandwich the key blank, then it is unclear how the gate sandwiches the key blank between the gate and the anvil? Is there another gate?  Further clarification is needed.
Claim 3 recites on line(s):
1-2 the gate further includes a piston “extending inwardly from the gate”.  However, it is unclear from where to where is this “inwardly from” located at.  Inwardly from the gate towards what?  The term “inwardly” is relative and it is unclear in relation to what it is intended to be taken from.
Claim 11 recites on line(s):
4 that the upper surface is beveled away from the door at “a general center”.  However, it is unclear what exactly means “a general center”?  A general center from what? A general center of what?  Further clarification is needed.
Claim 15 recites on line(s):
1-2 that the door includes “guide channels formed at opposing sides”.  However, it is unclear at “opposing sides” of what are the guide channels formed at? Further clarification is needed.
Claim 19 recites on line(s):
5 that the upper surface is beveled away from the door at “a general center”.  However, it is unclear what exactly means “a general center”?  A general center from what? A general center of what?  Further clarification is needed.
Claim 20 recites on line(s):
1-2 the gate further includes a piston “extending inwardly from the gate…a lower surface of the piston and the upper surface of the longer leg”.  However, it is unclear from where to where is this “inwardly from” located at.  Inwardly from the gate towards what?  Further, “upper end” and “lower end” have not been clearly defined and it is unclear in relation to what are these “upper” and “lower” ends are taken from.  These terms are relative and it is unclear in relation to what are they being intended to be taken from.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 10, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Drake et al. US 2012/0243957 (hereafter--Drake--).
In regards to claims 1, 10 and 16, Drake discloses a clamp for a key making machine (see Figures 12 and 29), comprising: an anvil (237) generally having a t shape; a door (238) movable toward the anvil; a mounting shelf (refer to the flanges on door 238) extending inwardly from the door (note that at least one of the shelves extends inwardly from the door, depending on from which position it is interpreted as inward and outward) and located between an upper end and a lower end of the door (note that the shelf extends between an upper end and a lower end of the door 238); and a gate (refer to the lower portion of the door 238, which is separated from the door via an elongated slot) pivotally connected to the mounting shelf (which due to the slots therein, causes the gate to pivot) and the gate being configured to sandwich the key blank between the gate and the anvil; wherein the key making machine (10) comprising a housing having a first opening configured to receive an existing key (see Figures 1-2), and at least a second opening (44) configured to receive at least one key blank; an imaging system located within the housing and configured to capture an edge profile of the existing key ([0046]); at least one fabrication module configured to cut the edge profile into the at least one key blank (cutting zone as in paragraph [0054-0055], see also Figure 15) ; and a clamp (see Figures 9, 12, 14 and 29) located within the at least one fabrication module and being configured to secure the at least one key blank during cutting of the edge profile.
In regards to claim 15, Drake discloses the clamp of claim 1, Drake also discloses that the door includes guide channels formed at opposing sides that are configured to engage a housing of the key making machine,
Claim(s) 1, 10-11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogg US 3,941,363
In regards to claims 1 and 10, Ogg discloses a clamp (12), comprising: an anvil (14) generally having a t shape (see t shape on anvil 14 where bolt 60 is disposed at); a door (54) movable toward the anvil; a mounting shelf (56) extending inwardly from the door (note that at least one of the shelfs extends inwardly from the door, depending on from which position it is interpreted as inward and outward) and located between an upper end and a lower end of the door (note that the shelf extends between an upper end and a lower end of the door 54); and a gate (16) pivotally connected to the mounting shelf (see Figure 4) and the gate being capable of sandwiching a key blank between the gate and the anvil.
In regards to claim 11, Ogg discloses the clamp of claim 10, Ogg also discloses that the anvil (14) has a shorter leg (step 68) and a longer leg extending from a center of the shorter leg (refer to the steps on anvil 14, step 68); and upper surface (78) of the longer leg is capable of engaging a key blank; and the upper surface is beveled (see phantom lines on 78) away from the door at a general center (general center of the longer leg).
In regards to claim 13, Ogg discloses the clamp of claim 11, Ogg also discloses that an outer edge of the shorter edge is chamfered.
Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foscan et al. US 2006/0062644 (herafter—Foscan--).
In regards to claims 1 and 10, Foscan discloses a clamp (12) for a key making machine, comprising: a t-shaped anvil (40) generally having a t shape; a door (42) movable toward the anvil; a mounting shelf (46) extending inwardly from the door (see 54) and located between an upper end (right-most end of door 42) and a lower end (end where 58 is located at) of the door (42); and a gate (68) pivotally connected to the mounting shelf (via door 42) and the gate being configured to sandwich the key blank between the gate and the anvil (as on Figures 2).
Allowable Subject Matter
Claims 2-9, 12, 14 and 19-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134. The examiner can normally be reached Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE N RAMOS/            Primary Examiner, Art Unit 3722